The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-32 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2019 is being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: claim 1, line 8 from the bottom: instead of “mol.-%” should be “mol.%”; claim 8, line 3: instead of “mole..-%” should be “mol.%”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the limitation “the molar content of the fumaric acid component in the monomer mixture is in the range of from 5 to 95 mole-%”, and it does not constitute a further limitation of claim 1 because claim 1 recites “the molar content of the fumaric acid component is within the range of from 5 to 50 mol.-%”.    Applicant may cancel the claim(s), amend the claim (s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Toth et al. (U.S. Patent 8,367,752).   
With regard to the limitations of claims 1, 7-12, 15, 20-21, and 27-31, Toth discloses an unsaturated polyester resin component for the preparation of engineered stone, [since the intended use "for the preparation of engineered stone" is considered to be a functional limitation which fails to further limit the recited unsaturated polyester resin component (col. 5, lines 54-67; col. 6, lines 1-16); and wherein the unsaturated polyester resin component is obtainable by (a) reacting a monomer mixture comprising: 
(i) a fumaric acid component comprising fumaric acid and/or a fumaric acid ester (col. 5, lines 61-67; col. 6, lines 1-16); 
(ii) a polyfunctional alcohol component comprising at least one polyfunctional alcohol selected from the group consisting of aromatic polyfunctional alcohols; and aliphatic polyfunctional alcohols (col. 6, lines 53-67; col. 7, lines 1-8); 
(iii) optionally, a polycarboxylic acid component comprising at least one polycarboxylic acid selected from the group consisting of aromatic polycarboxylic acids. anhydrides or esters thereof; saturated aliphatic polycarboxylic acids. anhydrides or esters thereof; and unsaturated aliphatic polycarboxylic acids, anhydrides or esters thereof differing from fumaric acid and fumaric acid ester; 
(iv) optionally, a monocarboxylic acid component comprising at least one monocarboxylic acid selected from the group consisting of aromatic monocarboxylic acids, anhydrides or esters thereof; and aliphatic monocarboxylic acids, anhydrides or esters thereof; and 
(v) optionally, a monofunctional alcohol component comprising at least one monofunctlonal alcohol selected from the group consisting of aromatic monofunctional alcohols, and aliphatic monofunctional alcohols; wherein the molar content of the (i) fumaric acid component is within the range of from 5.0 to 50 mol. % (col. 5, lines 61-67; col. 6, lines 1-16); wherein said molar content in each case is relative to the total molar content of the (i) fumaric acid component, the (ii) polyfunctional alcohol component (col. 5, lines 61-67; col. 6, lines 1-16 and 53-67; col. 7, lines 1-8), the (iii) optionally present polycarboxylic acid component, the (iv) optionally present monocarboxylic acid component, and the (v) optionally present monofunctional alcohol component in the monomer mixture; and (b) optionally, end-capping the product of step (a). Toth fails to explicitly disclose the unsaturated polyester resin component, wherein the unsaturated polyester resin component has a weight average molecular weight within the range of from 1000 g/mol to 7500 g/mol, and wherein the molar content of the (ii) polyfunctional alcohol component is within the range of from 20 to 90 mol.-%. It is submitted that the number average molecular weight, and alcohols disclosed in Toth are considered indistinguishable from the recited weight average molecular weight and polyfunctional alcohol component, and appear to be capable of being utilized within the recited weight average molecular weight and mol. % ranges, respectively (col. 6 lines 53-67; col. 7, lines 1-19). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Toth, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable weight average molecular weight range and mol. % range of the polyfunctional alcohol component involves only routine skill in the art, for the purpose of forming a desired high performance unsaturated polyester resin component (col. 5, lines 54-67; col. 6, lines 1-16).
With regard to the limitations of claim 2, Toth discloses the unsaturated polyester resin component according to claim 1, wherein the (i) fumaric acid component is the only component in the monomer mixture which comprises an ethylenic unsaturation (col. 5, lines 54-67; col. 6, lines 1-16); and/or the unsaturated polyester resin component is aliphatic or aromatic.
With regard to the limitations of claim 3, Toth discloses the unsaturated polyester resin component according to claim 1, wherein the product of step (a) has an acid value within the range of from 7 to 30, which is within the claimed range (col. 7, lines 9-23); and/or a hydroxyl-value within the range of from 60 to 150.
With regard to the limitations of claims 4-6, Toth discloses that representative alcohols for use in making the unsaturated polyester resins include alkanediols and oxaalkanediols such as ethylene glycol, 1,2-propylene glycol, propane-3-diol, 1,3-butylene glycol, butene-1,4-diol, hexane-1,6-diol, diethylene glycol, triethylene glycol, polyethylene glycol, cyclohexane-1,2-diol, 2,2-bis-(p-hydroxycyclohexyl)-propane, 5-norbornene-2,2-dimethylol, 2,3-norbornene diol, cyclohexane dimethanol, and the like. Alcohols having a neo-structure such as 1,2-propanediol, 2-methyl 1,3-propanediol, 2,2-dimethyl heptanediol, 2,2-dimethyl octanediol, 2,2-dimethyl-1,3-propanedio (neopentylglycol), pentaerythritol, dipentaerythritol, tripentaerythritol, trimethylol propane, di-trimethylol propane, 2,2,4-trimethyl-1,3-pentanedio1,2-butyl-2-ethyl-1,3-propanediol, 3-hydroxy-2,2-dimethylpropyl3-hydroxy-2,2-dimetphyrolpanate, and the like may be preferred. Monofunctional alcohols may also be used to prepare the unsaturated polyester resin. Representative monofunctional alcohols include benzyl alcohol, cyclohexanol, 2-ethylhexyl alcohol, 2-cyclohexyl ethanol, 2,2-dimethyl-1-propanol and lauryl alcohol. Where a monofunctional alcohol is used, the amount may for example be less than about 10 mole percent, or less than about 5 mole percent of the alcohols used to make the unsaturated polyester resin (col. 6, line 53 through col. 7, line 8).
Furthermore it is noted that the molar contents of the fumaric acid component and the polyfunctional alcohol component as per claims 1, 7-8, 27, and 29-30, the molar ratio of the at least two saturated aliphatic polyfunctional alcohols as per claim 6, average particle size of the silicone dioxide as per claim 22, the weight contents of different ingredients as per claims 24-26, and the temperature of step (a) as per claim 28 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
	          Although Toth does not disclose the limitations “for the preparation of engineered stone” as per claim 1, “a prepromoted unsaturated polyester resin system” as per claim 15, and “a formable composition for the preparation of engineered stone “as per claim 20, it is noted that all these limitations have not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the unsaturated  polyester resin component limitations in view of substantially identical monomer mixture comprising a fumaric acid component and a polyfunctional alcohol component, process producing such products being used by both Tsuchiya and the applicant, it is the Examiner’s position to believe that the product, i.e. the unsaturated  polyester resin component of Toth is substantially the same as the  unsaturated  polyester resin component recited in claims 1, 15, and 20, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
           Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
           With regard to the limitations of claims 16-17, Toth discloses that representative promoters include metal compounds (e.g., cobalt, manganese, potassium, iron, vanadium, copper, and aluminum salts of organic acids), bases (e.g., tetramethyl ammonium hydroxide); quaternary ammonium salts (e.g., trimethyl benzyl ammonium chloride and tetrakismethylol phosphonium chloride); etc. For example, cobalt salts of organic acids may be used to facilitate the low temperature decomposition of peroxide catalysts and cure of the disclosed gel coat compositions (col. 8, lines 22-30).
          With regard to the limitations of claim 18, Toth discloses that reactive diluents may be used. Representative examples include vinylbenzene(styrene monomer), methyl methacrylate (MMA), and non-hazardous air pollutant (non-HAPS) reactive diluents such as substituted styrenes (e.g., vinyltoluene, para-tertiary-butylstyrene, para-methylstyrene or divinylbenzene); mono-, di-, and poly-functional esters of unsaturated monofunctional acids (such as acrylic acid and methacrylic acid) with alcohols or polyols having from 1 to about 18 carbon atoms; and mono-, di-, and poly-functional esters of unsaturated monofunctional alcohols with carboxylic acids or their derivatives having from 1 to about 18 carbon atoms. Other suitable reactive diluents include, for example, acrylates, methacrylates, phthalates such as diallyl phthalate; etc. (col. 7, line 40 through col. 8, line 4).
With regard to the limitations of claim 19, Toth discloses that the reactive diluent may for example represent about 5 to about 50 wt. %, about 10 to about 45 wt. %, or about 20 to about 35 wt. % of the gel coat composition, which is within the claimed range (col. 8, lines 1-4).
With regard to the limitations of claims 20 and 23, Toth discloses that initiators or catalysts may be added to the gel coat composition at the time of application to a mold surface or may be latent initiators or catalysts that may be included in the gel coat composition as supplied to the end user and are activated during the application process. Representative initiators or catalysts include free-radical catalysts such as peroxide catalysts (e.g., benzoyl peroxide, methyl ethyl ketone peroxide, cumene hydroperoxide, and the like), etc. (col. 9, lines 18-25).
With regard to the limitations of claim 32, Toth discloses that typical examples for products/articles coated with the gel coats of the invention comprise parts for boats, wind mills, swimming pools, tub and shower, sanitary ware, tanks, housing, corrosion resistant applications such as pipes, tanks, ducts, fume stacks, build panels, ships, e.g. Coast Guard Ships, electrical parts, aircraft and electronical components and other parts subjected light, water, solvents or high temperatures, automotive and application appearance parts and the like. Particular preferred are products/articles exposed to water. Very particular preferred are products/articles exposed to water for a very long time, e.g. at least one week, without interruption (col. 10, line 61 through col. 11, line 5).
Regarding the engineered stone limitations in view of substantially identical monomer mixture comprising a fumaric acid component and a polyfunctional alcohol component, process producing such products being used by both Tsuchiya and the applicant, it is the Examiner’s position to believe that the product, i.e. the engineered stone of Toth is substantially the same as the engineered stone  recited in claim 32, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
           Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
The following references are considered pertinent to the Applicant disclosure include Jansen et al (U.S. Patent 8,501,851) and Szkudlarek et al. al (U.S. Patent 8,487,041) are shown on the Notice of References Cited Form (PTO-892). 
Jansen discloses a syrup polymer composition that is made from 61.4% 2-ethylhexyl acrylate (as polymer properties states has a glass transition temperature -50°C). The degree of polymerization to make the syrup to be from 2 to 30% (paragraph [0060]) and 6-7% in the examples. The addition of a plasticizer at 1.1 % and a crosslinker compound that is hexanediol diacrylate (reading on a multifunctional acrylate) (paragraph [0163]; example 1). 
Szkudlarek discloses a resin composition comprising: 
(a) an unsaturated polyester resin having a molecular weight Mn of at least 750 Dalton and at most 5000 Dalton, and 
(b) a reactive diluent, 
wherein the unsaturated polyester resin comprises C5-C10 unsaturated diacid building blocks and isosorbide building blocks, and 
wherein at least 25 wt. % of the unsaturated dicarboxylic acid building blocks of the unsaturated polyester resin are itaconic acid building blocks, 
wherein hydroxyl end groups and carboxylic acid end groups in the unsaturated polyester resin are present in a molar ratio of the hydroxyl end groups to the carboxylic acid end groups in a range from 0.33 to 3, and 
wherein the molar ratio of hydroxyl end groups and carboxylic acid end groups in the unsaturated polyester resin is in the range from 1.1 to 3 (claims 1 and 7-8).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764